Exhibit 10.2

 

November 29, 2018

[image_002.jpg]     Joao Siffert, MD  



155 E 72nd Street, #13D

New York, NY 10021

 

Dear Joao,

 

 



This letter agreement (the “Letter Agreement”) confirms the recent agreement
between you and Abeona Therapeutics Inc. (the “Company”) regarding your
appointment as Interim Chief Executive Officer and the increase in your base
salary while you are serving in that role. This Letter Agreement shall be
effective for the period commencing on November 26, 2018 and ending on the
earlier of (i) such date that you cease to serve as the Interim Chief Executive
Officer for any reason or (ii) May 26, 2019 (the “Term”). If it is determined by
you and the Company that you will remain the Interim Chief Executive Officer
beyond the period specified in this Letter Agreement, the terms of such
continued appointment shall be further agreed to and memorialized in an
amendment hereto.

 

You and the Company have agreed that during the Term solely for purposes of the
first sentence of Section 2 of the Offer Letter between you and the Company,
dated September 28, 2018 (the “Offer Letter”), your Base Salary (as defined in
the Offer Letter), shall be increased from $450,000 to $550,000 (the “Salary
Increase”). Notwithstanding the Salary Increase, for purposes of the remainder
of the Offer Letter, including Section 2 with respect to the calculation of the
Target Annual Bonus Opportunity (as defined in the Offer Letter), and Section 3
with respect to the calculation of severance and the definition of Good Reason,
your “Base Salary” shall continue to be considered $450,000. Except to the
extent modified by this Letter Agreement, the terms of the Offer Letter shall
otherwise remain in full force and effect.

 

This Letter Agreement does not confer upon you any right to continue in service
with the Company or otherwise interfere with the right of the Company to
terminate your service at any time for any reason. This Letter Agreement will be
construed in accordance with, and governed by, the laws of the State of New
York. This Letter Agreement may only be changed by an agreement in writing
signed by you and the Company.

 

Thank you for your commitment to the Company during this transition.

 

Sincerely,

 



/s/ Steven H. Rouhandeh

Steven H. Rouhandeh

Executive Chairman

 

 



AGREED TO AND ACCEPTED:

 

 

/s/ Joao Siffert, MD    Joao Siffert, MD  Date: November 29, 2018

 



 

